                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

MEGAN HELTON, o/b/o S.R.H., Jr.

      Plaintiff,
v.                                                   Case No. 8:16-cv-2365-T-AAS

NANCY W. BERRYHILL, Acting
Commissioner of Social Security
Administration,

      Defendant.
______________________________________/

                                       ORDER

      Megan Helton’s attorney Suzanne Harris moves for an award of $5,056.07 in

attorney’s fees under 42 U.S.C. Section 406(b). (Doc. 34). The Commissioner does

not oppose Ms. Harris’s request.1 (Id. at p. 2).

      Ms. Helton, on behalf of her minor child, S.R.H., Jr., applied for supplemental

security income. (Tr. 21, 66, 77). After disability specialists denied her applications

initially and after reconsideration, Ms. Helton requested a hearing before an

Administrative Law Judge (ALJ), who found S.R.H., Jr. not disabled. (Tr. 21–35).

      The Appeals Council denied Ms. Helton’s request for review of the ALJ’s

decision. (Tr. 1–6). Ms. Helton then filed a complaint in this court. (Doc. 1). The



1 When the Commissioner fails to object to the amount of attorney’s fees requested
under 406(b), the court should award the requested fees. See Terry v. Astrue, 753 F.
Supp. 2d 1229 (M.D. Fla. 2010) (awarding attorney’s fees under Section 406(b) when
the Commissioner failed to argue the requested fees were unreasonable).
                                         1
order entered September 14, 2017, remanded the ALJ’s decision, and the Clerk later

entered judgment for Ms. Helton, on behalf of her minor child, S.R.H., Jr. (Docs. 18,

19).

       Under 42 U.S.C. § 406(b), an attorney who represents a plaintiff in a Social

Security disability claim may not collect a fee unless the court approves the fee. That

fee is limited to twenty-five percent of past due benefits. Culbertson v. Berryhill, 139

S. Ct. 517, 519, 202 L. Ed. 2d 469 (2019). Here, the Commissioner found S.R.H., Jr.

disabled on remand, and the Social Security Administration (Administration) issued

an award of $44,224.26.      (Doc. 24-3).       Twenty-five percent of that amount is

$11,056.07. Ms. Harris plans to ask the Administration for $6,000.00 in attorney’s

fees under Section 406(a) for her representation in front of the Administration. (Doc.

24, p. 3). After the $6,000.00 is deducted for attorney’s fees under Section 406(a),

$5,056.07 remains available for attorney’s fees under Section 406(b). (Id.).

       Based on the fee agreement, in which Ms. Helton agreed Ms. Harris could

request twenty-five percent of past-due benefits for attorney’s fees (Doc. 24-1), the

itemization of services rendered (Doc. 24-2), and the Commissioner’s lack of

opposition, an attorney’s fees award for $5,056.07 is appropriate.           The court

previously awarded Ms. Harris $2,750.95 in attorney’s fees under the Equal Access

to Justice Act (EAJA). (Doc. 23). When an attorney receives attorney’s fees under

the EAJA and Section 406(b), the attorney must refund the smaller fee. Gisbrecht v.

Barnhart, 535 U.S. 789, 796 (2002) (quotation and citation omitted); DeRoche v.

                                            2
Comm’r of Soc. Sec., No. 2:14-CV-189-FtM-CM, 2019 WL 931957, at *1 (M.D. Fla.

Feb. 26, 2019) (citations and footnotes omitted). Therefore, Ms. Harris must refund

her $2,750.95 attorney’s fees award under the EAJA.

                                      *   *   *

      Section 406(b) allows Ms. Harris to recover in attorney’s fees up to twenty-five

percent of S.R.H., Jr.’s past-due benefits. The Commissioner does not dispute the

reasonableness of Ms. Harris’s request for attorney’s fees under Section 406(b). This,

it is ORDERED:

      1.     Attorney Harris’s motion for attorney’s fees under 42 U.S.C. Section

             406(b) (Doc. 24) is GRANTED.

      2.     Attorney Harris is awarded $5,056.07 in attorney’s fees under 42 U.S.C.

             Section 406(b).

      3.     Attorney Harris must refund Ms. Helton her attorney’s fees award

             under the EAJA.

      ENTERED in Tampa, Florida on May 7, 2019.




                                          3
